FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 12/18/2020 in which claims 1 and 15 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-17 are under examination.

Withdrawn Objection/Rejection
	The objection to claim 1 for bullet points, is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hite et al (5 April 2007; US 2007/0077297 A1) in view of Cartilier et al (8 January 2009; US 2009/0011014 A1), and as evidenced by Yang et al (6 December 2007; US 2007/0281031 A1), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejection below.

Maintained-Modified Rejection
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "the non-modified carboxyl high amylose-starch."  There is insufficient antecedent basis for this limitation in claim 2 or claim 1. It is noted that claims 1 and 2 recites non-modified carboxyl high amylose-starch complexed with calcium and thus, it is unclear what “the non-modified carboxyl high amylose-starch” is claim 15 referencing to because there is no antecedent basis for this limitation in either claim 2 or claim 1. It is noted that “the non-modified carboxyl high amylose-starch” as recited in claim 15 is referencing to a non-complex component, but claims 2 or claim 1 is drawn to non-modified carboxyl high amylose-starch complexed with calcium.
As a result, claim 15 does not clearly set forth the metes and bounds of patent protection desired.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Applicant argues that “[c]laim 15 has been amended to replace the term “the carboxyl polymer complex with a multivalent cation” with “the non-modified carboxyl high amylose-starch.” (Remarks, bottom of page 5).

As discussed above, “the non-modified carboxyl high amylose-starch” as recited in claim 15 is referencing to a non-modified carboxyl high amylose-starch component that is not complex, but claim 2 or claim 1 is drawn to specifically non-modified carboxyl high amylose-starch complexed with calcium. 
As a result, the Examiner maintains position that claim 15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for lack of antecedent basis for the limitation of “the non-modified carboxyl high amylose-starch" in claim 2 or claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 10, 11, 13-18, 23-25 and 27-29 of copending Application No. 16079004. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending Application ‘004 significantly overlap with the subject matter of the instant claims, i.e., a monolithic dosage form comprising a carboxymethyl starch complex with a divalent cation such as calcium, a disintegrating agent and a modulating agent such as amino acid.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 16079004.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 11, 13-25 and 27 of copending Application No. 16079009. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending Application ‘009 significantly 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 16079009.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Applicant argues that under MPEP §804(I)(B)(1), the above amendments and arguments in the present application have overcome all other grounds of rejection, leaving the provision ODP rejection as the only rejection remaining in the present “earlier-filed application” and thus, should be withdrawn and allow the present application to issue as a patent. (Remarks, page 13).

In response, the Examiner disagrees. The provisional nonstatutory double patenting rejections are not the only rejections remaining in this instant application and Applicant has not sufficiently overcome all grounds of rejections in this office action. 
As a result, the double patent rejections are maintained for the reasons of record and pending the filing of a terminal disclaimer.



New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 introduces new matter as the claim recite the limitation: "the non-modified carboxyl high amylose-starch is present in a concentration of about 2% to about 50% w/w” There is no support in the specification for this limitation. The limitation of:  the non-modified carboxyl high amylose-starch is present in a concentration of about 2% to about 50% w/w" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the complex of a non-modified carboxyl high amylose-starch with calcium as recited in claim 1 or in other words, non-modified carboxyl high amylose-starch complexed with calcium as recited in claim 2. It is noted that Claim 15 is directly or indirectly dependent from claim 2 or claim 1 and thus, the concentration as recited in claim 15 should be referenced to “the complex of a non-modified carboxyl high amylose-starch with calcium” and not, “the non-modified carboxyl high amylose-starch” as claimed.
MPEP §2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments. 
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hite et al (5 April 2007; US 2007/0077297 A1) in view of Fekete et al (28 July 2005; US 2005/0163836 A1) and Cartilier et al (8 January 2009; US 2009/0011014 A1), and as evidenced by Xiaodong et al (Journal of Applied Polymer Science, Vol. 89, 2003, 3016-3020).

However, Hite does not teach the complex of a non-modified carboxyl high amylose-starch of claim 1.

It would have been obvious to one of ordinary skill in the art to use/include a calcium salt of carboxymethyl starch in the monolithic dosage form of Hite, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hite teaches a monolithic dosage form such as a tablet comprising polymers that provide both immediate release (IR) and sustained release (SR) properties wherein suitable hydrophilic polymers include carboxyl modified polymers, modified starch derivatives and other hydrophilic polymers known in the art, and per Cartilier, a combination of carboxymethylstarch with electrolyte such as calcium 
Regarding claims 2 and 15, Hite teaches the hydrophilic polymers are used in concentrations of 10-70 wt. % ([0029]). Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of hydrophilic polymers such 
Regarding claims 3 and 16, Hite teaches the dissolution additives (disintegrant) are used at 10-35 wt. % of the composition ([0034]). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of disintegrant would have been obvious at the time Applicant’s invention was made. See MPEP 2144.05 (I)-(II).
Regarding claims 4 and 5, as discussed above, Hite teaches amino acids such as glycine and arginine which are used as formulation additives ([0034])
Regarding claims 6 and 17, Hite teaches amino acids such as glycine and arginine (modulating agent) which are used as formulation additives in amount of 10-35 wt. % and preferably 10-20 wt. % ([0034]). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of modulating agent would have been obvious at the time Applicant’s invention was made. See MPEP 2144.05 (I)-(II).

Regarding claims 7 and 8, Hite teaches microcrystalline cellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, modified starches and pre-gelatinized starch are usable as additives ([0032]-[0033]; Examples 1-5, 8, 11, 13, 14, 18, 21 and 23).
Regarding claim 9, Hite teaches the microcrystalline cellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, modified starches and pre-gelatinized starch usable as additives in amount of 15-75 wt. % ([0032]). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of binding agent would have been obvious at the time Applicant’s invention was made. See MPEP 2144.05 (I)-(II).
Regarding claims 10 and 11, Hite teaches formulation additives include one or more compression aid such as microcrystalline cellulose, silicified microcrystalline cellulose, silica, magnesium stearate, stearic acid, lactose, pre-gelatinized starch or dicalcium phosphate ([0032]-[0033]; Examples 1-5, 8, 11, 13, 14, 18, 21 and 23).
Regarding claim 12, Hite teaches 10 mg magnesium stearate plus 20 mg silica in a 1100 mg tablet, therefore the wt. % is, 2.7 wt. % (Examples 1-5) or e.g. 5.5 mg silica in a 563 mg tablet, therefore, 0.97 wt. % (Example 9). Hite also teaches 10 mg stearic acid in a 910 mg tablet, therefore, about 1 wt.% (Example 18).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time Applicant’s invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejection.
Applicant argues that none of the cited prior arts including Cartilier teach a complex of a non-modified carboxyl high amylose-starch with calcium, wherein said complex is formed prior to formation of said dosage form as amended in claim 1. Applicant alleged that the carboxymethyl starch that is combined with electrolytes such as calcium is not a complex of a non-modified carboxyl high amylose-starch with calcium, wherein said complex is formed prior to formation of said dosage form, as required by the claimed invention. Thus, Applicant asserted the Examiner’s 103 rejection was based on improper hindsight analysis. (Remarks, pages 7-12).

	In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Fekete was used for teaching the claimed complex of a non-modified carboxyl high amylose-starch with calcium, wherein said complex is formed prior to formation of said dosage form as amended in claim 1. It is reiterated that the “calcium salt of carboxymethyl starch” as taught by Fekete meets the claimed “a complex of a non-
	Thus, as discussed above in the pending 103 rejection, an ordinary artisan provided the guidance from the prior art would have motivation for using/including the calcium salt of carboxymethyl starch of Fekete as the hydrophilic polymer in the monolithic dosage form of Hite with a reasonable expectation or predictability that the calcium salt of carboxymethyl starch when used as the hydrophilic polymer in the dosage form Hite would provide the desired sustained release function as required by Hite because per Cartilier, combination of carboxymethylstarch with electrolyte such as calcium provides a resilient sustained-release matrix, and the calcium salt of carboxymethyl starch of Fekete is a combination of carboxymethylstarch with electrolyte such as calcium, as well as, a hydrophilic polymer that gel and dissolve in aqueous medium with the scope of the suitable hydrophilic polymer of Hite, as described by Fekete.
	In view of the above, it is asserted that the obviousness analysis in the pending 103 rejection was not based on impermissible hindsight analysis because the construction of the obviousness analysis include knowledge gleaned only from the teachings of the prior arts and such a construction is indeed proper to render obvious Applicant’s claimed invention.

nd paragraph).

	In response, Applicant argument of unexpected results shown in the specification from Figs. 3-4 and Example 7 are not persuasive.  First, claim 1 is not drawn to calcium carboxymethylstarch but rather, a non-modified carboxyl high amylose starch which encompassed carboxylated high amylose starch including carboxyethyl starch and carboxypropyl starch, among others. The alleged unexpected results shown in the specification used specifically carboxymethylstarch. There is no predictability other non-modified carboxyl high amylose starch such as carboxyethyl starch and carboxypropyl starch when complexed with calcium would function in the same manner as carboxymethylstarch to the extent as shown in Applicant’s specification. Thus, the claimed invention is not commensurate in scope with Applicant’s alleged unexpected results. See MPEP §716.02 (d).
	Second, Applicant’s argument of alleged unexpected results as shown in the specification is inconsistent to what is claimed.  Claim 1 recites that the two different release rates are provided by the disintegrant and the modulation agent, as the claim defines that the disintegrating agent provides the first initial fast release of the active ingredient and the modulating agent provides the second sustained release of the active ingredient. However, paragraph [00129] under Example 7, only generically describe “the formulation containing calcium carboxymethyl starch” as providing the two distinct release speeds with no details what the formulation contains aside from calcium carboxymethyl starch. Likewise, the comparative to “the formulation based-on sodium carboxymethyl starch” as described in paragraph [00130] has also no details on what 
	Lastly, it is noted that the monolithic dosage form of Hite also provides similar release profiles as that the claimed invention, in which there is an initial fast release and then a second sustained release, and per Hite it is the hydrophilic polymer that which swells (gel) and dissolve slowly in the aqueous acid media which allows the sustained release from the dosage form. Thus, absence of evidence to the contrary, the calcium salt of carboxymethyl starch of Fekete when used as the hydrophilic polymer in the dosage form Hite would reasonably provide the desired sustained release function as required by Hite because per Cartilier, combination of carboxymethylstarch with electrolyte such as calcium provides a resilient sustained-release matrix, and the calcium salt of carboxymethyl starch of Fekete is a combination of carboxymethylstarch with electrolyte such as calcium, as well as, a hydrophilic polymer that gel and dissolve in aqueous medium with the scope of the suitable hydrophilic polymer of Hite. It is noted that [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Thus, once a conclusion of obviousness has been sufficiently established by the Examiner, the burden is on Applicant to provide probative evidence of nonobviousness.
	As a result, for at least the reasons discussed above, claims 1-17 remain obvious and unpatentable over the combined teachings of Hite, Fekete and Cartilie (and as evidenced by Xiaodong) as set forth in this office action.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DOAN T PHAN/Primary Examiner, Art Unit 1613